EXHIBIT 10.2

 

ADVISORY AGREEMENT

 

THIS ADVISORY AGREEMENT, dated as of April 16, 2005, is between CNL INCOME
PROPERTIES, INC., a corporation organized under the laws of the State of
Maryland (the “Company”) and CNL INCOME CORP., a corporation organized under the
laws of the State of Florida (the “Advisor”).

 

W I T N E S S E T H

 

WHEREAS, the Company has filed with the Securities and Exchange Commission a
Registration Statement (No. 333-108355) on Form S-11 covering 200,000,000 of its
common shares, par value $.01 per share (“Shares”), to be offered to the public,
and the Company may subsequently issue securities other than such Shares
(“Securities”) or otherwise raise additional capital;

 

WHEREAS, the Company intends to qualify as a REIT (as defined below), and to
invest its funds in investments permitted by the terms of the Registration
Statement and Sections 856 through 860 of the Code (as defined below);

 

WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice, assistance and certain facilities available to the Advisor
and to have the Advisor undertake the duties and responsibilities hereinafter
set forth, on behalf of, and subject to the supervision, of the Board of
Directors of the Company all as provided herein; and

 

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors, on the terms and conditions
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

 

(1) Definitions. As used in this Advisory Agreement (the “Agreement”), the
following terms have the definitions hereinafter indicated:

 

Acquisition Expenses. Any and all expenses incurred by the Company, the Advisor,
or any Affiliate of either in connection with the selection, acquisition or
making of any investment, including any Property, Loan or other Permitted
Investment, whether or not acquired, including, without limitation, legal fees
and expenses, travel and communication expenses, costs of appraisals,
nonrefundable option payments on property not acquired or made, accounting fees
and expenses, and title insurance.

 

Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any Person or entity to any other Person or entity (including
any fees or commissions paid by or to any Affiliate of the Company or the
Advisor) in connection with making an investment



--------------------------------------------------------------------------------

including making or investing in Loans or other Permitted Investments or the
purchase, development or construction of a Property, including, without
limitation, real estate commissions, acquisition fees, finder’s fees, selection
fees, development fees, construction fees, nonrecurring management fees,
consulting fees, loan fees, points, or any other fees or commissions of a
similar nature. Excluded shall be development fees and construction fees paid to
any Person or entity not Affiliated with the Advisor in connection with the
actual development and construction of any Property. Further, Acquisition Fees
will not be paid in connection with temporary short-term investments acquired
for purposes of cash management.

 

Advisor. CNL Income Corp., a Florida corporation, any successor Advisor to the
Company, or any Person or entity to which CNL Income Corp. or any successor
advisor subcontracts substantially all of its functions. The Advisor will have
responsibility for the day-to-day operations of the Company.

 

Affiliate or Affiliated (or any derivation thereof). An affiliate of another
Person, which is defined as: (i) any Person directly or indirectly owning,
controlling, or holding, with power to vote 10% or more of the outstanding
voting securities of such other Person; (ii) any Person 10% or more of whose
outstanding voting securities are directly or indirectly owned, controlled or
held, with power to vote, by such other Person; (iii) any Person directly or
indirectly controlling, controlled by, or under common control with such other
Person; (iv) any executive officer, director, trustee or general partner of such
other Person; and (v) any legal entity for which such Person acts as an
executive officer, director, trustee or general partner.

 

Appraised Value. Value according to an appraisal made by an Independent
Appraiser.

 

Articles of Incorporation. The Articles of Incorporation of the Company, as
amended from time to time.

 

Asset Management Fee. The fee payable to the Advisor for day-to-day professional
management services in connection with the Company and its investments in
Properties Loans and other Permitted Investments pursuant to this Agreement.

 

Assets. Properties, Loans and other Permitted Investments, collectively.

 

Average Invested Assets. For a specified period, the average of the aggregate
book value of the assets of the Company invested, directly or indirectly, in
equity interests in, and Loans secured by, real estate, or in other Permitted
Investments, before reserves for depreciation or bad debts or other similar
non-cash reserves, computed by taking the average of such values at the end of
each month during such period.

 

Board of Directors or Board. The Directors of the Company.

 

Bylaws. The bylaws of the Company, as the same are in effect and may be amended
from time to time.

 

-2-



--------------------------------------------------------------------------------

Cause. With respect to the termination of this Agreement, fraud, criminal
conduct, willful misconduct or willful or negligent breach of fiduciary duty by
the Advisor, breach of this Agreement, a default by the Sponsor under the
guarantee by the Sponsor to the Company or the bankruptcy of the Sponsor.

 

Change of Control. A change of control of the Company of such a nature that
would be required to be reported in response to the disclosure requirements of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended, as enacted and in force on the date hereof (the “Exchange
Act”), whether or not the Company is then subject to such reporting
requirements; provided, however, that, without limitation, a change of control
shall be deemed to have occurred if: (i) any “person” (within the meaning of
Section 13(d) of the Exchange Act) is or becomes the “beneficial owner” (as that
term is defined in Rule 13d-3, as enacted and in force on the date hereof, under
the Exchange Act) of securities of the Company representing 8.5% or more of the
combined voting power of the Company’s securities then outstanding; (ii) there
occurs a merger, consolidation or other reorganization of the Company which is
not approved by the Board of Directors of the Company; (iii) there occurs a
sale, exchange, transfer or other disposition of substantially all of the assets
of the Company to another entity, which disposition is not approved by the Board
of Directors of the Company; or (iv) there occurs a contested proxy solicitation
of the Stockholders of the Company that results in the contesting party electing
candidates to a majority of the Board of Directors’ positions next up for
election.

 

Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

 

Company. CNL Income Properties, Inc., a corporation organized under the laws of
the State of Maryland.

 

Company Property. Any and all property, real, personal or otherwise, tangible or
intangible, including Loans and other Permitted Investments, which is
transferred or conveyed to the Company (including all rents, income, profits and
gains therefrom), and which is owned or held by, or for the account of, the
Company.

 

Competitive Real Estate Commission. A real estate or brokerage commission for
the purchase or sale of property, which is reasonable, customary, and
competitive in light of the size, type, and location of the property. The total
of all real estate commissions paid by the Company to all Persons (including the
Subordinated Disposition Fee payable to the Advisor) in connection with any Sale
of one or more of the Company’s Properties shall not exceed the lesser of (i) a
Competitive Real Estate Commission or (ii) six percent of the gross sales price
of the Property or Properties.

 

-3-



--------------------------------------------------------------------------------

Contract Purchase Price. The amount actually paid or allocated (as of the date
of purchase) to the purchase, development, construction or improvement of
property, exclusive of Acquisition Fees and Acquisition Expenses.

 

Contract Sales Price. The total consideration received by the Company for the
sale of Company Property.

 

Director. A member of the Board of Directors of the Company.

 

Distributions. Any distribution of money or other property by the Company to
owners of Equity Shares, including distributions that may constitute a return of
capital for federal income tax purposes.

 

Equity Interest. The stock of or other interests in, or warrants or other rights
to purchase the stock of or other interests in, any entity that has borrowed
money from the Company or that is a tenant of the Company or that is a parent or
controlling Person of any such borrower or tenant.

 

Equity Shares. This term shall have the same meaning as the definition of
“Equity Shares” in the Company’s Articles of Incorporation.

 

Gross Proceeds. The aggregate purchase price of all Shares sold for the account
of the Company through the Offering, without deduction for selling commissions,
volume discounts, the marketing support fee, due diligence expense
reimbursements or Organizational and Offering Expenses. For the purpose of
computing Gross Proceeds, the purchase price of any Share for which reduced or
no selling commissions or marketing support fees are paid to the Managing Dealer
or a Soliciting Dealer (where net proceeds to the Company are not reduced) shall
be deemed to be the full offering price of the Shares, with the exception of
Shares purchased pursuant to the Company’s reinvestment plan, which will be
factored into the calculation using their actual purchase price.

 

Independent Appraiser. A qualified appraiser of real estate as determined by the
Board. Membership in a nationally recognized appraisal society such as the
Appraisal Institute (“M.A.I.”) or the Society of Real Estate Appraisers
(“S.R.E.A.”) shall be conclusive evidence of such qualification.

 

Independent Director. A Director who is not and within the last two years has
not been directly or indirectly associated with the Advisor by virtue of (i)
ownership of an interest in the Advisor or its Affiliates, (ii) employment by
the Advisor or its Affiliates, (iii) service as an officer or director of the
Advisor or its Affiliates, (iv) performance of services, other than as a
Director, for the Company, (v) service as a director or trustee of more than
three real estate investment trusts advised by the Advisor, or (vi) maintenance
of a material business or professional relationship with the Advisor or any of
its Affiliates. A business or professional relationship is considered material
if the gross revenue derived by the Director from the Advisor and Affiliates
exceeds 5% of either the Director’s annual gross revenue during either of the
last two years or the Director’s net worth on a

 

-4-



--------------------------------------------------------------------------------

fair market value basis. An indirect relationship shall include circumstances in
which a Director’s spouse, parents, children, siblings, mothers- or
fathers-in-law, sons- or daughters-in-law, or brothers- or sisters-in-law are or
have been associated with the Advisor, any of its Affiliates, or the Company.

 

Independent Expert. A Person or entity with no material current or prior
business or personal relationship with the Advisor or the Directors and who is
engaged to a substantial extent in the business of rendering opinions regarding
the value of assets of the type held by the Company.

 

Invested Capital. The amount calculated by multiplying the total number of
Shares issued and outstanding by the offering price per share, without deduction
for selling commissions, volume discounts, the marketing support fee, due
diligence expense reimbursements or Organizational and Offering Expenses (which
price per Share, in the case of Shares purchased pursuant to the Company’s
reinvestment plan, shall be deemed to be the actual purchase price), reduced by
the portion of any Distribution that is attributable to Net Sales Proceeds.

 

Joint Ventures. The joint venture or general partnership arrangements in which
the Company is a co-venturer or general partner which are established to acquire
Properties, and/or make Loans or other Permitted Investments.

 

Line of Credit. A line of credit initially in an aggregate amount up to $100
million (or such greater amount as shall be approved by the Board of Directors),
the proceeds of which will be used to acquire Properties and make Loans and
other Permitted Investments and for any other authorized purpose. The Line of
Credit may be in addition to any Permanent Financing.

 

Listing. The listing of the Shares of the Company on a national securities
exchange or their inclusion for quotation on the National Market System of the
Nasdaq Stock Market.

 

Loans. Mortgage Loans and other types of debt financing provided by the Company.

 

Managing Dealer. CNL Securities Corp., an Affiliate of the Advisor, or such
other Person or entity selected by the Board of Directors to act as the managing
dealer for the Offering. CNL Securities Corp. is a member of the National
Association of Securities Dealers, Inc.

 

Net Income. For any period, the total revenues applicable to such period, less
the total expenses applicable to such period excluding additions to reserves for
depreciation, bad debts or other similar non-cash reserves; provided, however,
Net Income for purposes of calculating total allowable Operating Expenses (as
defined herein) shall exclude the gain from the sale of the Company’s assets.

 

Net Sales Proceeds. In the case of a transaction described in clause (i)(A) of
the definition of Sale, the proceeds of any such transaction less the amount of
all real estate commissions and closing costs paid by the Company. In the case
of a transaction described in clause (i)(B) of such definition, Net Sales
Proceeds means the proceeds of any such transaction less the amount of any

 

-5-



--------------------------------------------------------------------------------

legal and other selling expenses incurred in connection with such transaction.
In the case of a transaction described in clause (i)(C) of such definition, Net
Sales Proceeds means the proceeds of any such transaction actually distributed
to the Company from the Joint Venture. In the case of a transaction or series of
transactions described in clause (i)(D) of the definition of Sale, Net Sales
Proceeds means the proceeds of any such transaction less the amount of all
commissions and closing costs paid by the Company. In the case of a transaction
described in clause (ii) of the definition of Sale, Net Sales Proceeds means the
proceeds of such transaction or series of transactions less all amounts
generated thereby and reinvested in one or more Properties within 180 days
thereafter and less the amount of any real estate commissions, closing costs,
and legal and other selling expenses incurred by or allocated to the Company in
connection with such transaction or series of transactions. Net Sales Proceeds
shall also include, in the case of any lease of a Property consisting of a
building only or any Loan or other Permitted Investments, any amounts from
tenants, borrowers or lessees that the Company determines, in its discretion, to
be economically equivalent to proceeds of a Sale. Net Sales Proceeds shall not
include, as determined by the Company in its sole discretion, any amounts
reinvested in one or more Properties, Loans, or other Permitted Investments, to
repay outstanding indebtedness, or to establish reserves.

 

Offering. The initial public offering of Shares.

 

Operating Expenses. All costs and expenses incurred by the Company, as
determined under generally accepted accounting principles, which in any way are
related to the operation of the Company or to Company business, including (a)
advisory fees, (b) the Asset Management Fee, (c) the Performance Fee and (d) the
Subordinated Incentive Fee, but excluding (i) the expenses of raising capital
such as Organizational and Offering Expenses, legal, audit, accounting,
underwriting, brokerage, listing, registration, and other fees, printing and
other such expenses and tax incurred in connection with the issuance,
distribution, transfer, registration and Listing of the Shares; (ii) interest
payments; (iii) taxes; (iv) non-cash expenditures such as depreciation,
amortization and bad loan reserves; (v) the Advisor’s subordinated 10% share of
Net Sales Proceeds; and (vi) Acquisition Fees and Acquisition Expenses, real
estate or other commissions on the Sale of Assets, and other expenses connected
with the acquisition, and ownership of real estate interests, Loans or other
Permitted Investments (such as the costs of foreclosure, insurance premiums,
legal services, maintenance, repair and improvement of property).

 

Organizational and Offering Expenses. Any and all costs and expenses, other than
selling commissions, the marketing support fee and due diligence expense
reimbursements incurred by the Company, the Advisor or any Affiliate of either
in connection with the formation, qualification and registration of the Company
and the marketing and distribution of Shares, including, without limitation, the
following: legal, accounting and escrow fees; printing, amending, supplementing,
mailing and distributing costs; filing, registration and qualification fees and
taxes; telegraph and telephone costs; and all advertising and marketing
expenses, including the costs related to investor and broker-dealer sales
meetings.

 

Performance Fee. The fee payable to the Advisor under certain circumstances if
certain performance standards have been met and the Subordinated Incentive Fee
has not been paid.

 

-6-



--------------------------------------------------------------------------------

Permanent Financing. The financing to (i) acquire Properties and to make Loans
or other Permitted Investments; (ii) pay of any Acquisition Fees arising from
any Permanent Financing; and (iii) refinance outstanding amounts on the Line of
Credit. Permanent financing may be in addition to any borrowing under the Line
of Credit.

 

Permitted Investments. All investments that the Company may acquire pursuant to
its Articles of Incorporation and bylaws, other than the short-term investments
acquired for purposes of cash management.

 

Person. An individual, corporation, partnership, estate, trust (including a
trust qualified under Section 401(a) or 501(c)(17) of the Code), a portion of a
trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, but does not include (i) an
underwriter that participates in a public offering of Equity Shares for a period
of sixty days following the initial purchase by such underwriter of such Equity
Shares in such public offering, or (ii) CNL Income Corp., during the period
ending December 31, 2004, provided that the foregoing exclusions shall apply
only if the ownership of such Equity Shares by an underwriter or CNL Income
Corp. would not cause the Company to fail to qualify as a REIT by reason of
being “closely held” within the meaning of Section 856(a) of the Code or
otherwise cause the Company to fail to qualify as a REIT.

 

Property or Properties. Interests in (i) the real properties, including the
buildings an equipment located thereon; or (ii) the real properties only; or
(iii) the buildings only, including equipment located therein; any of which are
acquired by the Company, either directly or indirectly through joint ventures,
or other partnerships, or other legal entities.

 

Prospectus. “Prospectus” means the same as that term as defined in Section 2(10)
of the Securities Act of 1933, including a preliminary prospectus, an offering
circular as described in Rule 253 of the General Rules and Regulations under the
Securities Act of 1933, as amended, or, in the case of an intrastate offering,
any document by whatever name known, utilized for the purpose of offering and
selling securities to the public.

 

Real Estate Asset Value. The amount actually paid or allocated to the purchase,
development, construction or improvement of a Property, exclusive of Acquisition
Fees and Acquisition Expenses.

 

Registration Statement. The Registration Statement (No. 333-108355) on Form S-11
registering the Shares to be sold in the Offering.

 

REIT. A “real estate investment trust” as defined pursuant to Sections 856
through 860 of the Code.

 

-7-



--------------------------------------------------------------------------------

Sale or Sales. (i) Any transaction or series of transactions whereby: (A) the
Company sells, grants, transfers, conveys or relinquishes its ownership of any
Property or portion thereof, including the lease of any Property, Loan or other
Permitted Investment consisting of the building only, and including any event
with respect to any Property which gives rise to a significant amount of
insurance proceeds or condemnation awards; (B) the Company sells, grants,
transfers, conveys or relinquishes its ownership of all or substantially all of
the interest of the Company in any Joint Venture in which it is a co-venturer or
partner; (C) any Joint Venture in which the Company as a co-venturer or partner
sells, grants, transfers, conveys or relinquishes its ownership of any Property,
Loan or other Permitted Investment or portion thereof, including any event with
respect to any Property, Loan or other Permitted Investment which gives rise to
insurance claims or condemnation awards; or (D) the Company sells, grants,
conveys or relinquishes its interest in any Loan or other Permitted Investment,
or portion thereof, including any event with respect to any Loan or other
Permitted Investment, which gives rise to a significant amount of insurance
proceeds or similar awards, but (ii) shall not include any transaction or series
of transactions specified in clause (i)(A), (i)(B), or (i)(C) above in which the
proceeds of such transaction or series of transactions are reinvested in one or
more Properties, Loans or other Permitted Investments within 180 days
thereafter.

 

Securities. Any Equity Shares, Excess Shares, as such terms are defined in the
Company’s Articles of Incorporation, any other stock, shares or other evidences
of equity or beneficial or other interests, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in, temporary or interim certificates for, receipts for, guarantees of, or
warrants, options or rights to subscribe to, purchase or acquire, any of the
foregoing.

 

Shares. The up to 200,000,000 shares of common stock, per value $.01 per share,
of the Company.

 

Soliciting Dealers. Broker-dealers that are members of the National Association
of Securities Dealers, Inc., or that are exempt from broker-dealer registration,
and that, in either case, enter into participating broker or other agreements
with the Managing Dealer to sell Shares.

 

Sponsor. Any Person directly or indirectly instrumental in organizing, wholly or
in part, the Company or any Person who will control, manage or participate in
the management of the Company, and any Affiliate of such Person. Not included is
any Person whose only relationship with the Company is that of an independent
property manager of the Company’s Properties, Loans or other Permitted
Investments, and whose only compensation is as such. Sponsor does not include
independent third parties such as attorneys, accountants, and underwriters whose
only compensation is for professional services. A Person may also be deemed a
Sponsor of the Company by:

 

  a. taking the initiative, directly or indirectly, in founding or organizing
the business or enterprise of the Company, either alone or in conjunction with
one or more other Persons;

 

-8-



--------------------------------------------------------------------------------

  b. receiving a material participation in the Company in connection with the
founding or organizing of the business of the Company, in consideration of
services or property, or both services and property;

 

  c. having a substantial number of relationships and contacts with the Company;

 

  d. possessing significant rights to control the Company’s Properties;

 

  e. receiving fees for providing services to the Company which are paid on a
basis that is not customary in the industry; or

 

  f. providing goods or services to the Company on a basis which was not
negotiated at arms length with the Company.

 

Stockholders. The registered holders of the Company’s Equity Shares.

 

Stockholders’ 8% Return. As of each date, an aggregate amount equal to an 8%
cumulative, noncompounded, annual return on Invested Capital.

 

Subordinated Disposition Fee. The Subordinated Disposition Fee as defined in
Paragraph 9(c).

 

Subordinated Incentive Fee. The fee payable to the Advisor under certain
circumstances if the Shares are listed on a national securities exchange.

 

Termination Date. The date of termination of this Agreement.

 

Total Proceeds. The Gross Proceeds plus Loan proceeds from Permanent Financings
and the Line of Credit that are used to make or acquire Properties, Loans and
other Permitted Investments.

 

Total Property Cost. With regard to any Company Property, an amount equal to the
sum of the Real Estate Asset Value of such Property plus the Acquisition Fees
paid in connection with such Property.

 

2%/25% Guidelines. The requirement pursuant to the guidelines of the North
American Securities Administrators Association, Inc. that, in any 12 month
period, total Operating Expenses may not exceed the greater of 2% of the
Company’s Average Invested Assets during such 12 month period or 25% of the
Company’s Net Income over the same 12 month period.

 

-9-



--------------------------------------------------------------------------------

Valuation. An estimate of value of the Assets of the Company as determined by an
Independent Expert.

 

(2) Appointment. The Company hereby appoints the Advisor to serve as its advisor
on the terms and conditions set forth in this Agreement, and the Advisor hereby
accepts such appointment.

 

(3) Duties of the Advisor. The Advisor undertakes to use its best efforts to
present to the Company potential investment opportunities and to provide a
continuing and suitable investment program consistent with the investment
objectives and policies of the Company as determined and adopted from time to
time by the Directors. In performance of this undertaking, subject to the
supervision of the Directors and consistent with the provisions of the
Registration Statement, Articles of Incorporation and Bylaws of the Company, the
Advisor shall, either directly or by engaging an Affiliate:

 

  (a) serve as the Company’s investment and financial advisor and provide
research and economic and statistical data in connection with the Company’s
assets and investment policies;

 

  (b) provide the daily management of the Company and perform and supervise the
various administrative functions reasonably necessary for the management of the
Company;

 

  (c) investigate, select, and, on behalf of the Company, engage and conduct
business with such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder, including but not limited to
consultants, accountants, correspondents, lenders, technical advisors,
attorneys, brokers, underwriters, corporate fiduciaries, escrow agents,
depositaries, custodians, agents for collection, insurers, insurance agents,
banks, builders, developers, property owners, mortgagors, and any and all agents
for any of the foregoing, including Affiliates of the Advisor, and Persons
acting in any other capacity deemed by the Advisor necessary or desirable for
the performance of any of the services herein, including but not limited to
entering into contracts in the name of the Company with any of the foregoing;

 

  (d) consult with the officers and Directors of the Company and assist the
Directors in the formulation and implementation of the Company’s financial
policies, and, as necessary, furnish the Directors with advice and
recommendations with respect to the making of investments consistent with the
investment objectives and policies of the Company and in connection with any
borrowings proposed to be undertaken by the Company;

 

-10-



--------------------------------------------------------------------------------

  (e) subject to the provisions of Paragraphs 3(g) and 4 hereof, (i) locate,
analyze and select potential investments in Properties and Loans and other
Permitted Investments, (ii) structure and negotiate the terms and conditions of
transactions pursuant to which investment in Properties and Loans and other
Permitted Investments; (iii) make investments in Properties and Loans and other
Permitted Investments in compliance with the investment objectives and policies
of the Company; (iv) arrange for financing and refinancing and make other
changes in the asset or capital structure of, and dispose of, reinvest the
proceeds from the sale of, or otherwise deal with the investments in,
Properties, Loans and other Permitted Investments; and (v) enter into leases and
service contracts for Company Property and, to the extent necessary, perform all
other operational functions for the maintenance and administration of such
Company Property;

 

  (f) provide the Directors with periodic reports regarding prospective
investments in Properties, Loans and other Permitted Investments;

 

  (g) obtain the prior approval of the Directors (including a majority of all
Independent Directors) for any and all investments in Properties, Loans and
other Permitted Investments;

 

  (h) negotiate on behalf of the Company with banks or lenders for loans to be
made to the Company and negotiate on behalf of the Company with investment
banking firms and broker-dealers or negotiate private sales of Shares and
Securities or obtain loans for the Company, but in no event in such a way so
that the Advisor shall be acting as broker-dealer or underwriter; and provided,
further, that any fees and costs payable to third parties incurred by the
Advisor in connection with the foregoing shall be the responsibility of the
Company;

 

  (i) obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate, concerning the value of investments or contemplated
investments of the Company;

 

  (j) from time to time, or at any time reasonably requested by the Directors,
make reports to the Directors of its performance of services to the Company
under this Agreement;

 

  (k) provide the Company with all necessary cash management services;

 

  (l) do all things necessary to assure its ability to render the services
described in this Agreement;

 

-11-



--------------------------------------------------------------------------------

  (m) deliver to or maintain on behalf of the Company copies of all appraisals
obtained in connection with the investments in Properties, Loans and other
Permitted Investments; and

 

  (n) notify the Board of all proposed material transactions before they are
completed.

 

(4) Authority of Advisor.

 

(a) Pursuant to the terms of this Agreement (including the restrictions included
in this Paragraph 4 and in Paragraph 7), and subject to the continuing and
exclusive authority of the Directors over the management of the Company, the
Directors hereby delegate to the Advisor the authority to (1) locate, analyze
and select investment opportunities, (2) structure the terms and conditions of
transactions pursuant to which investments will be made or acquired for the
Company, (3) acquire Properties, make Loans and other Permitted Investments in
compliance with the investment objectives and policies of the Company, (4)
arrange for financing or refinancing with respect to Properties, Loans and other
Permitted Investments, (5) enter into leases and service contracts for the
Company’s Property, and perform other property management services, (6) oversee
non-affiliated property managers and other non-affiliated Persons who perform
services for the Company; and (7) undertake accounting and other record-keeping
functions at the Property level.

 

(b) Notwithstanding the foregoing, any investment in Properties or Loans or
other Permitted Investments, including any acquisition of Property by the
Company (as well as any financing acquired by the Company in connection with
such acquisition), will require the prior approval of the Directors (including a
majority of the Independent Directors).

 

(c) If a transaction requires approval by the Independent Directors, the Advisor
will deliver to the Independent Directors all documents required by them to
properly evaluate the proposed investment in the Property, Loan or other
Permitted Investments.

 

The prior approval of a majority of the Independent Directors and a majority of
the Directors not otherwise interested in the transaction will be required for
each transaction with the Advisor or its Affiliates.

 

The Directors may, at any time upon the giving of notice to the Advisor, modify
or revoke the authority set forth in this Paragraph 4. If and to the extent the
Directors so modify or revoke the authority contained herein, the Advisor shall
henceforth submit to the Directors for prior approval such proposed transactions
involving investments thereafter require prior approval, provided, however, that
such modification or revocation shall be effective upon receipt by the Advisor
and shall not be applicable to investment transactions to which the Advisor has
committed the Company prior to the date of receipt by the Advisor of such
notification.

 

(5) Bank Accounts. The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Company or in the name of the
Company and may

 

-12-



--------------------------------------------------------------------------------

collect and deposit into any such account or accounts, and disburse from any
such account or accounts, any money on behalf of the Company, under such terms
and conditions as the Directors may approve, provided that no funds shall be
commingled with the funds of the Advisor; and the Advisor shall from time to
time render appropriate accountings of such collections and payments to the
Directors and to the auditors of the Company.

 

(6) Records; Access. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the
Directors and by counsel, auditors and authorized agents of the Company, at any
time or from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Company.

 

(7) Limitations on Activities. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (a) adversely affect the status of the
Company as a REIT, (b) subject the Company to regulation under the Investment
Company Act of 1940, or (c) violate any law, rule, regulation or statement of
policy of any governmental body or agency having jurisdiction over the Company,
its Equity Shares or its Securities, or otherwise not be permitted by the
Articles of Incorporation or Bylaws of the Company, except if such action shall
be ordered by the Directors, in which case the Advisor shall notify promptly the
Directors of the Advisor’s judgment of the potential impact of such action and
shall refrain from taking such action until it receives further clarification or
instructions from the Directors. In such event the Advisor shall have no
liability for acting in accordance with the specific instructions of the
Directors so given. Notwithstanding the foregoing, the Advisor, its directors,
officers, employees and stockholders, and stockholders, directors and officers
of the Advisor’s Affiliates shall not be liable to the Company or to the
Directors or Stockholders for any act or omission by the Advisor, its directors,
officers or employees, or stockholders, directors or officers of the Advisor’s
Affiliates except as provided in Paragraphs 19 and 20 of this Agreement.

 

(8) Relationship with Directors. Directors, officers and employees of the
Advisor or an Affiliate of the Advisor or any corporate parents of an Affiliate,
or directors, officers or stockholders of any director, officer or corporate
parent of an Affiliate may serve as a Director and as officers of the Company,
except that no director, officer or employee of the Advisor or its Affiliates
who also is a Director or officer of the Company shall receive any compensation
from the Company for serving as a Director or officer of the Company other than
reasonable reimbursement for travel and related expenses incurred in attending
meetings of the Directors of the Company.

 

(9) Fees.

 

(a) Asset Management Fee. The Company shall pay to the Advisor as compensation
for the advisory services rendered to the Company under Paragraph 3 above a
monthly fee in an amount equal to 0.08334% of the Company’s Real Estate Asset
Value and the outstanding principal amount of the Loans and other Permitted
Investments (the “Asset Management Fee”), as of the end of the preceding month.
Specifically, Real Estate Asset Value

 

-13-



--------------------------------------------------------------------------------

equals the amount invested in the Properties wholly owned by the Company,
determined on the basis of cost, plus, in the case of Properties owned by any
Joint Venture or partnership in which the Company is a co-venturer or partner,
the portion of the cost of such Properties paid by the Company, exclusive of
Acquisition Fees and Acquisition Expenses. The Asset Management Fee shall be
payable monthly on the last day of such month, or the first business day
following the last day of such month. The Asset Management Fee, which will not
exceed fees which are competitive for similar services in the same geographic
area, may or may not be taken, in whole or in part as to any year, in the sole
discretion of the Advisor. All or any portion of the Asset Management Fee not
taken as to any fiscal year shall be deferred without interest and may be taken
in such other fiscal year as the Advisor shall determine.

 

(b) Acquisition Fees.

 

(i) The Company shall pay the Advisor a fee in the amount of 3.0% of Total
Proceeds as Acquisition Fees. Acquisition Fees shall be reduced to the extent
that, and, if necessary to limit, the total compensation paid to all persons
involved in the acquisition of any Property to the amount customarily charged in
arm’s-length transactions by other persons or entities rendering similar
services as an ongoing public activity in the same geographical location and for
comparable types of Properties and to the extent that other acquisition fees,
finder’s fees, real estate commissions, or other similar fees or commissions are
paid by any person in connection with the transaction. In addition, Acquisition
Fees shall be reduced to 1.0% of Gross Proceeds in connection with sales in
excess of 500,000 shares to a “purchaser” (as such term is defined in the
section of the Prospectus titled “The Offering — Plan of Distribution”),
provided all such shares are purchased through the same registered investment
adviser, Soliciting Dealer, or the Managing Dealer. The total of all Acquisition
Fees and any Acquisition Expenses shall be limited in accordance with the
Articles of Incorporation.

 

(ii) Advisory Fee. To the extent the Acquisition Fee is reduced in the manner
described in subparagraph (9)(b)(i) above, for investments by a stockholder in
excess of 500,000 Shares, such stockholder and any person it transfers shares to
will be required to pay an annual 0.40% Advisory Fee on its Shares to the
Advisor or its Affiliates. Payment of this fee will be withheld from
Distributions otherwise payable to such stockholder. Upon Listing, the Advisory
Fee will no longer be payable to the Advisor or its Affiliates. Other than the
Company’s obligation to withhold Distributions if and when such Distributions
are declared and made, and its obligation to forward such withheld amounts to
the Advisor, the Company shall have no further obligations with respect to this
fee. Further, nothing contained herein shall be construed to imply that the
Company is liable for any portion of the Advisory Fee.

 

(c) Subordinated Disposition Fee. If the Advisor or an Affiliate provides a
substantial amount of the services (as determined by a majority of the
Independent Directors) in connection with the Sale of one or more Assets, the
Advisor or an Affiliate shall receive a Subordinated Disposition Fee equal to
the lesser of (i) one-half of a Competitive Real Estate Commission or (ii) 3% of
the sales price of such Property or Properties (or comparable competitive Fee in
the case of a Loan or other Permitted Investment). The Subordinated Disposition
Fee will be

 

-14-



--------------------------------------------------------------------------------

paid only if Stockholders have received total Distributions in an amount equal
to or greater than the sum of their aggregate Invested Capital and their
aggregate Stockholders’ 8% Return. To the extent that Subordinated Disposition
Fees are not paid by the Company on a current basis due to the foregoing
limitation, the unpaid fees will be accrued and paid at such time as the
subordination conditions have been satisfied. The Subordinated Disposition Fee
may be paid in addition to real estate commissions paid to non-Affiliates,
provided that the total real estate commissions paid to all Persons by the
Company (including the Subordinated Disposition fee) shall not exceed an amount
equal to the lesser of (i) 6% of the Contract Sales Price of a Property or (ii)
the Competitive Real Estate Commission. In the event this Agreement is
terminated prior to such time as the Stockholders have received total
Distributions in an amount equal to 100% of Invested Capital plus an amount
sufficient to pay the Stockholders’ 8% Return through the Termination Date, an
appraisal of the Properties then owned by the Company shall be made and the
Subordinated Disposition Fee on Properties previously sold will be deemed earned
if the Appraised Value of the Properties then owned by the Company plus total
Distributions received prior to the Termination Date equals or is greater than
100% of Invested Capital plus an amount sufficient to pay the Stockholders’ 8%
Return through the Termination Date. Upon Listing, if the Advisor has accrued
but not been paid such Subordinated Disposition Fee, then for purposes of
determining whether the subordination conditions have been satisfied,
Stockholders will be deemed to have received a Distribution in the amount equal
to the product of the total number of Shares outstanding and the average closing
price of the Shares over a period, beginning 180 days after Listing, of 30 days
during which the Shares are traded.

 

(d) Subordinated Share of Net Sales Proceeds. The Subordinated Share of Net
Sales Proceeds shall be payable to the Advisor in an amount equal to 10% of Net
Sales Proceeds from Sales of Assets of the Company payable after the
Stockholders have received Distributions equal to or greater than the sum of the
Stockholders’ 8% Return and 100% of Invested Capital. Following Listing, no
Subordinated Share of Net Sales Proceeds will be paid to the Advisor.

 

(e) Subordinated Incentive Fee. Upon Listing, the Advisor shall be paid the
Subordinated Incentive Fee in an amount equal to 10% of the amount by which (ii)
the market value of the Company, measured by taking the average closing price or
average of bid and asked price, as the case may be, over a period of 30 days
during which the Shares are traded, with such period beginning 180 days after
Listing (the “Market Value”), plus the total Distributions paid to Stockholders
from the Company’s inception until the date of Listing, exceeds (ii) the sum of
(A) 100% of Invested Capital and (B) the total Distributions required to be paid
to the Stockholders in order to pay the Stockholders’ 8% Return from inception
through the date the Market Value is determined. The Company shall have the
option to pay such fee in the form of cash, Securities, a promissory note or any
combination of the foregoing. The Subordinated Incentive Fee will be reduced by
the amount of any prior payment to the Advisor of a deferred, subordinated share
of Net Sales Proceeds form Sales of Assets of the Company.

 

(f) Loans from Affiliates. If any loans are made to the Company by an Affiliate
of the Advisor, the maximum amount of interest that may be charged by such
Affiliate shall be the lesser of (i) 1% above the prime rate of interest charged
from time to time by The Bank of New York and

 

-15-



--------------------------------------------------------------------------------

(ii) the rate that would be charged to the Company by unrelated lending
institutions on comparable loans for the same purpose. The terms of any such
loans shall be no less favorable than the terms available between non-Affiliated
Persons for similar commercial loans.

 

(g) Changes to Fee Structure. In the event of Listing, the Company and the
Advisor shall negotiate in good faith to establish a fee structure appropriate
for a perpetual-life entity. A majority of the Independent Directors must
approve the new fee structure negotiated with the Advisor. In negotiating a new
fee structure, the Independent Directors shall consider all of the factors they
deem relevant, including, but not limited to: (i) the amount of the advisory fee
in relation to the asset value, composition and profitability of the Company’s
portfolio; (ii) the success of the Advisor in generating opportunities that meet
the investment objectives of the Company; (iii) the rates charged to other REITs
and to investors other than REITs by advisors performing the same or similar
services; (iv) additional revenues realized by the Advisor and its Affiliates
through their relationship with the Company, including loan administration,
underwriting or broker commissions, servicing, engineering, inspection and other
fees, whether paid by the Company or by others with whom the Company does
business; (v) the quality and extent of service and advice furnished by the
Advisor; (vi) the performance of the investment portfolio of the Company,
including income, conversion or appreciation of capital, and number and
frequency of problem investments; and (vii) the quality of the Property, Loan
and other Permitted Investment portfolio of the Company in relationship to the
investments generated by the Advisor for its own account. The new fee structure
can be no more favorable to the Advisor than the current fee structure.

 

(10) Expenses.

 

(a) In addition to the compensation paid to the Advisor pursuant to Paragraph 9
hereof, the Company shall pay directly or reimburse the Advisor for all of the
expenses paid or incurred by the Advisor in connection with the services it
provides to the Company pursuant to this Agreement, including, but not limited
to:

 

(i) the Company’s Organizational and Offering Expenses;

 

(ii) Acquisition Expenses incurred in connection with the selection and
acquisition of Properties or the making of Loans or other Permitted Investments
for goods and services provided by the Advisor at the lesser of the actual cost
or 90% of the competitive rate charged by unaffiliated persons providing similar
goods and services in the same geographic location;

 

(iii) the actual cost of goods and materials used by the Company and obtained
from entities not affiliated with the Advisor, other than Acquisition Expenses,
including brokerage fees paid in connection with the purchase and sale of
securities;

 

(iv) interest and other costs for borrowed money, including discounts, points
and other similar fees;

 

-16-



--------------------------------------------------------------------------------

(v) taxes and assessments on income or Property and taxes as an expense of doing
business;

 

(vi) costs associated with insurance required in connection with the business of
the Company or by the Directors;

 

(vii) expenses of managing and operating Properties owned by the Company,
whether payable to an Affiliate of the Company or a non-affiliated Person;

 

(viii) all expenses in connection with payments to the Directors and meetings of
the Directors and Stockholders;

 

(ix) expenses associated with Listing or with the issuance and distribution of
Shares and Securities, such as selling commissions and fees, advertising
expenses, taxes, legal and accounting fees, and Listing and registration fees;

 

(x) expenses connected with payments of Distributions in cash or otherwise made
or caused to be made by the Directors to the Stockholders;

 

(xi) expenses of organizing, revising, amending, converting, modifying, or
terminating the Company or the Articles of Incorporation;

 

(xii) expenses of maintaining communications with Stockholders, including the
cost of preparation, printing, and mailing annual reports and other Stockholder
reports, proxy statements and other reports required by governmental entities;

 

(xiii) expenses related to negotiating and servicing Loans and other Permitted
Investments;

 

(xiv) administrative service expenses (including personnel costs; provided,
however, that no reimbursement shall be made for costs of personnel to the
extent that such personnel perform services in transactions for which the
Advisor receives a separate fee at the lesser of actual cost or 90% of the
competitive rate charged by unaffiliated persons providing similar goods and
services in the same geographic location); and

 

(xv) audit, accounting and legal fees.

 

(b) Expenses incurred by the Advisor on behalf of the Company and payable
pursuant to this Paragraph 10 shall be reimbursed no less than monthly to the
Advisor. The Advisor shall prepare a statement documenting the expenses of the
Company during each quarter, and shall deliver such statement to the Company
within 45 days after the end of each quarter.

 

(11) Other Services. Should the Directors request that the Advisor or any
director, officer or employee thereof render services for the Company other than
set forth in Paragraph 3,

 

-17-



--------------------------------------------------------------------------------

such services shall be separately compensated at such rates and in such amounts
as are agreed by the Advisor and the Independent Directors of the Company,
subject to the limitations contained in the Articles of Incorporation, and shall
not be deemed to be services pursuant to the terms of this Agreement.

 

(12) Reimbursement to the Advisor. The Company shall not reimburse the Advisor
at the end of any fiscal quarter for Operating Expenses that, in the four
consecutive fiscal quarters then ended (the “Expense Year”) exceed the greater
of 2% of Average Invested Assets or 25% of Net Income (the “2%/25% Guidelines”)
for such year. Within 60 days after the end of any fiscal quarter of the Company
for which total Operating Expenses for the Expense Year exceed the 2%/25%
Guidelines, the Advisor shall reimburse the Company the amount by which the
total Operating Expenses paid or incurred by the Company exceed the 2%/25%
Guidelines. The Company will not reimburse the Advisor or its Affiliates for
services for which the Advisor or its Affiliates are entitled to compensation in
the form of a separate fee. All figures used in the foregoing computation shall
be determined in accordance with generally accepted accounting principles
applied on a consistent basis.

 

(13) Other Activities of the Advisor. Nothing herein contained shall prevent the
Advisor from engaging in other activities, including, without limitation, the
rendering of advice to other Persons (including other REITs) and the management
of other programs advised, sponsored or organized by the Advisor or its
Affiliates; nor shall this Agreement limit or restrict the right of any
director, officer, employee, or stockholder of the Advisor or its Affiliates to
engage in any other business or to render services of any kind to any other
partnership, corporation, firm, individual, trust or association. The Advisor
may, with respect to any investment in which the Company is a participant, also
render advice and service to each and every other participant therein. The
Advisor shall report to the Directors the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor’s obligations to the
Company and its obligations to or its interest in any other partnership,
corporation, firm, individual, trust or association. The Advisor or its
Affiliates shall promptly disclose to the Directors knowledge of such condition
or circumstance. If the Sponsor, Advisor, Director or Affiliates thereof have
sponsored other investment programs with similar investment objectives which
have investment funds available at the same time as the Company, it shall be the
duty of the Directors (including the Independent Directors) to adopt the method
set forth in the Registration Statement or another reasonable method by which
properties are to be allocated to the competing investment entities and to use
their best efforts to apply such method fairly to the Company.

 

The Advisor shall be required to use its best efforts to present a continuing
and suitable investment program to the Company which is consistent with the
investment policies and objectives of the Company, but neither the Advisor nor
any Affiliate of the Advisor shall be obligated generally to present any
particular investment opportunity to the Company even if the opportunity is of
character which, if presented to the Company, could be taken by the Company.

 

In the event that the Advisor or its Affiliates is presented with a potential
investment which might be made by the Company and by another investment entity
which the Advisor or its Affiliates

 

-18-



--------------------------------------------------------------------------------

advises or manages, the Advisor and its Affiliates shall consider the investment
portfolio of each entity, cash flow of each entity, the effect of the
acquisition on the diversification of each entity’s portfolio, rental payments
during any renewal period, the estimated income tax effects of the purchase on
each entity, the policies of each entity relating to leverage, the funds of each
entity available for investment and the length of time such funds have been
available for investment. In the event that an investment opportunity becomes
available which is suitable for both the Company and a public or private entity
which the Advisor or its Affiliates are Affiliated, then the entity which has
had the longest period of time elapse since it was offered an investment
opportunity will first be offered the investment opportunity. For purposes of
this conflict resolution procedure, an investment opportunity will be considered
“offered” to the Company when an opportunity is presented to the Board of
Directors for its consideration.

 

(14) Relationship of Advisor and Company. The Company and the Advisor are not
partners or joint venturers with each other, and nothing in this Agreement shall
be construed to make them such partners or joint venturers or impose any
liability as such on either of them.

 

(15) Term; Termination of Agreement. This Agreement shall continue in force
until April 16, 2006, subject to an unlimited number of successive one-year
renewals upon mutual consent of the parties. It is the duty of the Directors to
evaluate the performance of the Advisor annually before renewing the Agreement,
and each such agreement shall have a term of no more than one year.

 

(16) Termination by Either Party. This Agreement may be terminated upon 60 days
written notice without Cause or penalty, by either party, or by the mutual
consent of the parties (by a majority of the Independent Directors of the
Company or a majority of the Board of Directors of the Advisor, as the case may
be).

 

(17) Assignment to an Affiliate. This Agreement may be assigned by the Advisor
to an Affiliate with the approval of a majority of the Directors (including a
majority of the Independent Directors). The Advisor may assign any rights to
receive fees or other payments under this Agreement without obtaining the
approval of the Directors. This Agreement shall not be assigned by the Company
without the consent of the Advisor, except in the case of an assignment by the
Company to a corporation or other organization which is a successor to all of
the assets, rights and obligations of the Company, in which case such successor
organization shall be bound hereunder and by the terms of said assignment in the
same manner as the Company is bound by this Agreement.

 

(18) Subcontracts with Affiliates. The Advisor may subcontract with an Affiliate
for a portion of the services and duties to be performed under this Agreement
without obtaining the approval of the Directors to the extent such services or
duties are primarily administrative in nature. The Advisor may further
subcontract any rights to receive fees or other payments for such services or
duties under this Agreement without obtaining the approval of the Directors.

 

-19-



--------------------------------------------------------------------------------

(19) Payments to and Duties of Advisor Upon Termination. Payments to the Advisor
pursuant to this Paragraph (19) shall be subject to the 2%/25% Guidelines to the
extent applicable.

 

(a) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company within 30 days after the effective date of such
termination all unpaid reimbursements of expenses and all earned but unpaid fees
payable to the Advisor prior to termination of this Agreement, exclusive of
disputed items arising out of possible unauthorized transactions.

 

(b) Upon termination, the Advisor shall be entitled to payment of the
Performance Fee if performance standards satisfactory to a majority of the Board
of Directors, including a majority of the Independent Directors, when compared
to (a) the performance of the Advisor in comparison with its performance for
other entities, and (b) the performance of other advisors for similar entities,
have been met. If Listing has not occurred, the Performance Fee, if any, shall
equal 10% of the amount, if any, by which (i) the appraised value of the assets
of the Company on the Termination Date, less the amount of all indebtedness
secured by such assets, plus the total Distributions paid to stockholders from
the Company’s inception through the Termination Date, exceeds (ii) Invested
Capital plus an amount equal to the Stockholders’ 8% Return from inception
through the Termination Date. The Advisor shall be entitled to receive all
accrued but unpaid compensation and expense reimbursements in cash within 30
days of the Termination Date. All other amounts payable to the Advisor in the
event of a termination shall be evidenced by a promissory note and shall be
payable from time to time.

 

(c) The Performance Fee shall be paid in 12 equal quarterly installments without
interest on the unpaid balance, provided, however, that no payment will be made
in any quarter in which such payment would jeopardize the Company’s REIT status,
in which case any such payment or payments will be delayed until the next
quarter in which payment would not jeopardize REIT status. Notwithstanding the
preceding sentence, any amounts which may be deemed payable at the date the
obligation to pay the Performance Fee is incurred which relate to the
appreciation of the Company’s assets shall be an amount which provides
compensation to the terminated Advisor only for that portion of the holding
period for the respective assets during which the Advisor provided services to
the Company.

 

(d) If Listing occurs, the Performance Fee, if any, payable thereafter will be
as negotiated between the Company and the Advisor. The Advisor shall not be
entitled to payment of the Performance Fee in the event this Agreement is
terminated because of failure of the Company and the Advisor to establish,
pursuant to Paragraph 9(g) hereof, a fee structure appropriate for a
perpetual-life entity at such time, if any, as Listing occurs. The Performance
Fee, to the extent payable at the time of Listing, will not be payable in the
event the Subordinated Incentive Fee is paid.

 

-20-



--------------------------------------------------------------------------------

(e) The Advisor shall promptly upon termination:

 

(i) pay over to the Company all money collected and held for the account of the
Company pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;

 

(ii) deliver to the Directors a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Directors;

 

(iii) deliver to the Directors all assets, including Properties, Loans, and
other Permitted Investments, and documents of the Company then in the custody of
the Advisor; and

 

(iv) cooperate with the Company to provide an orderly management transition.

 

(20) Indemnification by the Company. The Company shall indemnify and hold
harmless the Advisor and its Affiliates, including their respective officers,
directors, partners and employees, from all liability, claims, damages or losses
arising in the performance of their duties hereunder, and related expenses,
including reasonable attorneys’ fees, to the extent such liability, claims,
damages or losses and related expenses are not fully reimbursed by insurance,
subject to any limitations imposed by the laws of the State of Maryland or the
Articles of Incorporation of the Company. Notwithstanding the foregoing, the
Advisor shall not be entitled to indemnification or be held harmless pursuant to
this Paragraph 20 for any activity for which the Advisor shall be required to
indemnify or hold harmless the Company pursuant to Paragraph 21. Any
indemnification of the Advisor may be made only out of the net assets of the
Company and not from Stockholders.

 

(21) Indemnification by Advisor. The Advisor shall indemnify and hold harmless
the Company from contract or other liability, claims, damages, taxes or losses
and related expenses including attorneys’ fees, to the extent that such
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of the Advisor’s bad faith,
fraud, misconduct, or negligence, but the Advisor shall not be held responsible
for any action of the Board of Directors in following or declining to follow any
advice or recommendation given by the Advisor.

 

(22) Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:

 

To the Directors and to the Company:              

CNL Income Properties, Inc.

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

 

-21-



--------------------------------------------------------------------------------

To the Advisor:              

CNL Income Corp.

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

 

Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Paragraph 22.

 

(23) Modification. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or assignees.

 

(24) Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

(25) Construction. The provisions of this Agreement shall be interpreted,
construed and enforced in all respects in accordance with the laws of the State
of Florida applicable to contracts to be made and performed entirely in said
state.

 

(26) Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

 

(27) Indulgences, Not Waivers. Neither the failure nor any delay on the part of
a party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

-22-



--------------------------------------------------------------------------------

(28) Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

 

(29) Titles Not to Affect Interpretation. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

 

(30) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

 

(31) Name. CNL Income Corp. has a proprietary interest in the name “CNL.”
Accordingly, and in recognition of this right, if at any time the Company ceases
to retain CNL Income Corp. or an Affiliate thereof to perform the services of
Advisor, the Directors of the Company will, promptly after receipt of written
request from CNL Income Corp., cease to conduct business under or use the name
“CNL” or any diminutive thereof and the Company shall use its best efforts to
change the name of the Company to a name that does not contain the name “CNL” or
any other word or words that might, in the sole discretion of the Advisor, be
susceptible of indication of some form of relationship between the Company and
the Advisor or any Affiliate thereof. Consistent with the foregoing, it is
specifically recognized that the Advisor or one or more of its Affiliates has in
the past and may in the future organize, sponsor or otherwise permit to exist
other investment vehicles (including vehicles for investment in real estate) and
financial and service organizations having “CNL” as a part of their name, all
without the need for any consent (and without the right to object thereto) by
the Company or its Directors.

 

(32) Initial Investment. The Advisor has contributed to the Company $200,000 in
exchange for 20,000 Equity Shares (the “Initial Investment”). The Advisor may
not sell these Equity Shares while the Advisory Agreement is in effect, although
the Advisor may transfer such Equity Shares to Affiliates. The restrictions
included above shall not apply to any Equity Shares, other than the Equity
Shares acquired through the Initial Investment, acquired by the Advisor or its
Affiliates. The Advisor shall not vote any Equity Shares it now owns, or
hereafter acquires, in any vote for the removal of Directors or any vote
regarding the approval or termination of any contract with the Advisor or any of
its Affiliates.

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

CNL INCOME PROPERTIES, INC. By:  

/s/ Thomas J. Hutchison III

--------------------------------------------------------------------------------

Name:   Thomas J. Hutchison III Its:   Chief Executive Officer CNL INCOME CORP.
By:  

/s/ Thomas J. Hutchison III

--------------------------------------------------------------------------------

Name:   Thomas J. Hutchison III Its:   Chief Executive Officer

 

-24-